DENY; and Opinion Filed May 17, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00514-CV

                    IN RE ANTHONY ARREDONDO, ET AL., Relators

                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 199-01743-99

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Schenck
                                Opinion by Justice Lang-Miers
       In this petition for writ of mandamus, relators request that we order the trial court to

withdraw its April 20, 2016 order denying their motion to strike Dallas Police and Fire Pension

System’s Intervention or in the alternative to sever the intervention. Ordinarily, to be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). We cannot conclude that relators have demonstrated that

they are entitled to relief. We deny the petition for writ of mandamus.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
160514F.P05                                         JUSTICE